Electronically Filed
                                                         Supreme Court
                                                         SCWC-28774
                                                         01-MAY-2012
                                                         08:55 AM
                              SCWC-28774

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          JOHN MUSSACK, Petitioner/Plaintiff-Appellant,

                                 vs.

              STATE OF HAWAI#I, PATRICIA HAMAMOTO,
         LEA ALBERT, MICHAEL HARANO, and LANELLE HIBBS,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 28774; CIV. NO. 04-1-0455)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
        (By: Recktenwald, C.J., Nakayama, and Acoba, JJ.,
     Circuit Judge Sakamoto, in place of Duffy, J., recused,
   and Circuit Judge Wilson, in place of McKenna, J., recused)

          Petitioner/Plaintiff-Appellant John Mussack’s

application for writ of certiorari filed on March 23, 2012, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, May 1, 2012.

John Mussack, petitioner/         /s/ Mark E. Recktenwald
plaintiff-appellant, pro se,
on the application and reply      /s/ Paula A. Nakayama
David M. Louie, Attorney
General, James E. Halvorson       /s/ Simeon R. Acoba, Jr.
and Nelson Y. Nabeta,
Deputy Attorneys General,         /s/ Karl K. Sakamoto
for respondent/defendant-
appellee on the response          /s/ Michael D. Wilson